Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
this 15th day of December, 2009 by and among ViaSat, Inc., a Delaware
corporation (“Parent”), and certain persons listed on Schedule A hereto (such
persons, in their capacity as holders of Registrable Securities, the “Holders”
and each the “Holder”).
RECITALS
     WHEREAS, Parent, Aloha Merger Sub, Inc., a Delaware corporation (“Merger
Sub”) and a wholly owned subsidiary of Parent, and WildBlue Holding, Inc., a
Delaware corporation (the “Company”), have entered into that certain Agreement
and Plan of Merger, dated as of September 30, 2009 (as the same may be amended
or supplemented from time to time, the “Merger Agreement”), pursuant to which
Merger Sub shall be merged with and into the Company and the separate corporate
existence of Merger Sub shall cease and the Company shall continue as the
surviving corporation. Capitalized terms used but not defined herein have the
meanings attributed thereto in the Merger Agreement.
     WHEREAS, as more fully described in the Merger Agreement, at the Effective
Time, outstanding shares of the Company’s capital stock and certain of the
Company’s outstanding indebtedness is being converted into the right to receive
cash, notes and/or shares of common stock, par value $0.0001 per share, of
Parent (the “Shares”), on the terms and conditions set forth in the Merger
Agreement.
     WHEREAS, Parent desires to enter into this Agreement with the Holders in
order to grant the Holders the registration rights contained herein.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     Section 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings:
     “Board” shall mean the Board of Directors of Parent.
     “Delaware Court” shall have the meaning set forth in Section 8d herein.

 



--------------------------------------------------------------------------------



 



     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
(or any corresponding provision of succeeding law) and the rules and regulations
thereunder.
     “Lock-up Agreement” shall mean those certain Lock-up Agreements dated as of
the date hereof entered into by recipients of Shares as a portion of the
Aggregate Merger Consideration.
     “Piggyback Registration” shall have the meaning set forth in Section 3a
herein.
     “Piggyback Registration Statement” shall have the meaning set forth in
Section 3a herein.
     “Registrable Securities” shall mean the Shares acquired by the Holders at
the Closing as well as any of Parent’s securities which may be issued or
distributed by way of stock split, dividend, recapitalization or
reclassification in respect of such Shares; provided, however, such Registrable
Securities shall cease to be Registrable Securities when (i) a registration
statement with respect to the sale of such Registrable Securities shall have
become effective under the Securities Act and such Registrable Securities shall
have been disposed of in accordance with such registration statement; (ii) such
Registrable Securities shall have been sold in accordance with Rule 144 (or any
successor provision) under the Securities Act in a transaction where the
restrictive legend is removed from such Shares; or (iii) such Registrable
Securities have ceased to be outstanding.
     “Registration Default” shall have the meaning set forth in Section 7
herein.
     “Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement (including a Shelf Registration
Statement and a Piggyback Registration Statement), including registration,
qualification, listing and filing fees (including, without limitation, all SEC
and FINRA filing fees), printing expenses, transfer agent’s and registrar’s fees
and expenses, fees and disbursements of counsel for Parent and all accountants
and other persons retained by Parent, and blue sky (and other securities laws)
fees and expenses associated with any registration statement, as well as all
internal fees and expenses of Parent.
     “Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor corresponding provision of succeeding law), and the rules and
regulations thereunder.
     “Selling Expenses” shall mean all underwriting discounts, selling
commissions, stock transfer taxes, fees and disbursements of counsel for the
Holders, and other selling expenses associated with effecting any sales of
Registrable Securities under any registration statement which are not included
as Registration Expenses.

2



--------------------------------------------------------------------------------



 



     “Shelf Registration Statement” shall have the meaning set forth in
Section 2a herein.
     Section 2. Shelf Registration.
          a. Shelf Registration. Parent agrees to use commercially reasonable
efforts to file with the SEC a registration statement under the Securities Act
for the offering on a continuous or delayed basis in the future covering resales
of the Registrable Securities (the “Shelf Registration Statement”), such filing
to be made on an appropriate form (Form S-3 if then available) as soon as
reasonably practicable after the Closing Date but not later than the date which
is thirty (30) days after the Closing Date. Parent shall use commercially
reasonable efforts to cause the Shelf Registration Statement to be declared
effective by the SEC as soon as practicable thereafter.
          b. Effectiveness. Parent shall use commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective for the period
beginning on the date on which the Shelf Registration Statement is declared
effective and ending on the earlier of (i) the date that all of the Registrable
Securities registered under the Shelf Registration Statement cease to be
Registrable Securities and (ii) the two (2) year anniversary of the original
effective date of the Shelf Registration Statement, subject to the extension
provisions provided for in Section 4(b) herein.
     Section 3. Piggyback Registration Rights
          a. Right to Piggyback. At any time (i) during the period beginning on
the Closing Date and ending on the date on which the Shelf Registration
Statement is declared effective and (ii) during the period of any outstanding
Registration Default under Section 7(b), whenever Parent proposes to publicly
sell in an underwritten offering or register for sale any of its common stock in
an underwritten registration pursuant to a registration statement (a “Piggyback
Registration Statement”) under the Securities Act (other than a registration
statement on Form S-8 or Form S-4, or, in each case, pursuant to any similar
successor forms thereto), whether for its own account or for the account of one
or more security holders of Parent (a “Piggyback Registration”), Parent shall
give written notice to each Holder at least ten (10) days prior to the initial
filing of such Piggyback Registration Statement or the date of the commencement
of any such offering of its intention to effect such sale or registration and,
subject to Sections 3b and 3c herein, shall include in such Piggyback
Registration Statement all Registrable Securities with respect to which Parent
has received a written request from Holders. A Holder’s right to participate in
any Piggyback Registration shall be conditioned on the Holder entering into an
underwriting agreement in customary form and acting in accordance with the terms
and conditions thereof.
          b. Priority on Primary Registrations. If a Piggyback Registration is
initiated as an underwritten primary registration on behalf of Parent, and the
managing underwriter advises Parent that in its reasonable opinion the number of
equity securities requested to be included in such registration exceeds the
number that can be sold in such offering without having an adverse effect on
such offering, including the price at which such equity securities can be sold,
then Parent shall include in such registration the maximum number of shares that
such underwriter advises can be so sold without having such adverse effect,
allocated (i) first, to the

3



--------------------------------------------------------------------------------



 



equity securities Parent proposes to sell, (ii) second, among Holders that
request to be included in such Piggyback Registration, pro rata among the
Holders on the basis of the percentage of the then outstanding shares requested
to be registered by them or on such basis as the Holders may otherwise agree
among themselves and Parent, and (iii) third, among other security holders of
Parent, pro rata among such holder(s) on the basis of the percentage of the then
outstanding shares requested to be registered by them or on such basis as such
holder(s) may agree among themselves and Parent. Notwithstanding the foregoing,
in the event the Piggyback Registration is to be effected during the time of an
outstanding Registration Default, then the Holders shall have the same priority
in any cut back as Parent.
          c. Priority on Secondary Registrations. If a Piggyback Registration is
initiated as a secondary underwritten registration on behalf of a holder of
Parent’s securities other than a Holder, and the managing underwriter advises
Parent that in its reasonable opinion the number of securities requested to be
included in such registration exceeds the number that can be sold in such
offering without having an adverse effect on such offering, including the price
at which such securities can be sold, then Parent shall include in such
registration the maximum number of shares that such underwriter advises can be
so sold without having such adverse effect, allocated (i) first, to the
securities requested to be included therein by the holder(s) requesting such
registration, (ii) second, among Holders that request to be included in such
Piggyback Registration, pro rata among the Holders on the basis of the
percentage of the then outstanding shares requested to be registered by them or
on such basis as the Holders may otherwise agree among themselves and Parent,
and (iii) third, among Parent and other security holders of Parent, pro rata
among such holder(s) and Parent on the basis of the percentage of the shares
requested to be registered by them or on such basis as such holder(s) may agree
among themselves and Parent.
     Section 4. Registration Procedures.
          a. In connection with the filing of any registration statement
pursuant to this Agreement (including any Shelf Registration Statement or
Piggyback Registration Statement), Parent shall use commercially reasonable
efforts to, as promptly as reasonably practicable:
          (i) prepare and file with the SEC the requisite registration statement
(including a prospectus therein and any supplement thereto) to effect such
registration and use commercially reasonable efforts to cause such registration
statement to become effective, and before filing such registration statement or
any amendments or supplements thereto, provide to one representative on behalf
of all Holders included in such registration statement (to be chosen by Holders
of a majority of Registrable Securities to be included in such registration
statement) and any managing underwriter(s), copies of all such documents
proposed to be filed or furnished and the representative and the managing
underwriter(s) shall have the opportunity to review and comment thereon, and
Parent will make such changes and additions thereto as may reasonably be
requested by the representative and the managing underwriter(s) prior to such
filing, unless Parent reasonably objects to such changes or additions;
          (ii) prepare and file with the SEC (subject to the review and comment
provisions set forth in Section 4(a)(i) above) such amendments and supplements
to such

4



--------------------------------------------------------------------------------



 



registration statement and the prospectus used in connection therewith as may be
necessary to maintain the effectiveness of such registration and to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during the period in which
such registration statement is required to be kept effective;
          (iii) furnish to each Holder of the securities being registered and
any managing underwriter(s) without charge, such number of conformed copies of
such registration statement and of each such amendment and supplement thereto
(in each case including all exhibits other than those which are being
incorporated into such registration statement by reference and that are publicly
available), such number of copies of the prospectus contained in such
registration statement and any other prospectus filed under Rule 424 under the
Securities Act in conformity with the requirements of the Securities Act, and
such other documents, as the Holders and any managing underwriter(s) may
reasonably request;
          (iv) register or qualify all Registrable Securities under such other
securities or “blue sky” laws of such jurisdictions as the Holders and any
managing underwriter(s) may reasonably request, except that Parent shall not for
any such purpose be required to qualify generally to do business as a foreign
company or to register as a broker or dealer in any jurisdiction where it would
not otherwise be required to qualify but for this Section 4(a)(iv), or to
consent to general service of process in any such jurisdiction, or to be subject
to any material tax obligation in any such jurisdiction where it is not then so
subject;
          (v) promptly notify the Holders and any managing underwriter(s) at any
time when Parent becomes aware that a prospectus relating thereto is required to
be delivered under the Securities Act, of the happening of any event as a result
of which the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
and promptly prepare and furnish to the Holders and any managing underwriter(s)
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;
          (vi) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;
          (vii) cooperate with the Holders and any managing underwriter(s) to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, and enable certificates for such Registrable
Securities to be issued

5



--------------------------------------------------------------------------------



 



for such number of shares and registered in such names as the Holders and any
managing underwriter(s) may reasonably request;
          (viii) list all Registrable Securities covered by such registration
statement on any securities exchange on which any such class of securities is
then listed and cause to be satisfied all requirements and conditions of such
securities exchange to the listing of such securities that are reasonably within
the control of Parent;
          (ix) in connection with any sale, transfer or other disposition by any
Holder of any Registrable Securities pursuant to Rule 144 promulgated under the
Securities Act, cooperate with such Holder to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold,
and enable certificates for such Registrable Securities to be issued for such
number of shares and registered in such names as the Holders may reasonably
request;
          (x) notify each Holder and any managing underwriter(s), promptly after
it shall receive notice thereof, of the time when such registration statement,
or any post-effective amendments to the registration statement, shall have
become effective;
          (xi) make available to each Holder whose Registrable Securities are
included in such registration statement and any managing underwriter(s) as soon
as reasonably practicable after the same is prepared and publicly distributed,
filed with the SEC, or received by Parent, an executed copy of each letter
written by or on behalf of Parent to the SEC or the Staff of the SEC (or other
governmental agency or self-regulatory body or other body having jurisdiction,
including any domestic or foreign securities exchange), and each item of
correspondence from the SEC or the Staff of the SEC (or other governmental
agency or self-regulatory body or other body having jurisdiction, including any
domestic or foreign securities exchange), in each case relating to such
registration statement. Parent will as soon as reasonably practicable notify the
Holders and any managing underwriter(s) of the effectiveness of such
registration statement or any post-effective amendment or the filing of the
prospectus supplement contemplated herein. Parent will as soon as reasonably
practicable respond to any and all comments received from the SEC or the Staff
of the SEC, with a view towards causing such registration statement or any
amendment thereto to be declared effective by the SEC as soon as reasonably
practicable and shall file an acceleration request as soon as reasonably
practicable following the resolution or clearance of all SEC comments or, if
applicable, following notification by the SEC that any such registration
statement or any amendment thereto will not be subject to review;
          (xii) advise each Holder and any managing underwriter(s), promptly
after it shall receive notice or obtain knowledge thereof, of (A) the issuance
of any stop order, injunction or other order or requirement by the SEC
suspending the effectiveness of such registration statement or the initiation or
threatening of any proceeding for such purpose and use commercially reasonable
efforts to prevent the issuance of any stop order, injunction or other order or
requirement or to obtain its withdrawal if such stop order, injunction or other
order or requirement should be issued, (B) the suspension of the registration of
the subject shares of the Registrable Securities in any state jurisdiction and

6



--------------------------------------------------------------------------------



 



(C) the removal of any such stop order, injunction or other order or requirement
or proceeding or the lifting of any such suspension;
          (xiii) in the case of an underwritten offering, make available for
inspection by the Holder(s) whose Registrable Securities are included in such
registration statement and any managing underwriter(s), and any attorney,
accountant or other agent retained by any such Holder or underwriters, at
reasonable times and in a reasonable manner, all pertinent financial and other
records, corporate documents and properties of Parent, and cause Parent’s
officers, directors and employees to supply all information reasonably requested
by any such Holder, sales or placement agent, underwriter, attorney, accountant
or agent to conduct a reasonable investigation within the meaning of Section 11
of the Securities Act in connection with such registration statement; provided
that the foregoing investigation and information gathering shall be coordinated
on behalf of such parties by one firm of counsel designated by and on behalf of
such parties;
          (xiv) if requested by any Holder of Registrable Securities named in
such registration statement or any managing underwriter(s), promptly incorporate
in a prospectus supplement or post-effective amendment such information as such
Holder or managing underwriter(s) reasonably requests to be included therein,
including, without limitation, with respect to the Registrable Securities being
sold by such Holder, the purchase price being paid therefor by any underwriters
and with respect to any other terms of an underwritten offering of the
Registrable Securities to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment;
          (xv) cooperate with each Holder and any managing underwriter(s)
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority;
          (xvi) in the case of an underwritten offering, (A) enter into such
customary agreements (including an underwriting agreement in customary form),
(B) take all such other actions as the managing underwriter(s) reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including, without limitation, causing senior management and other
Parent personnel to reasonably cooperate with the Holder(s) whose Registrable
Securities are included in a registration statement and the underwriter(s) in
connection with performing due diligence) and (C) use commercially reasonable
efforts to cause its counsel to issue opinions of counsel addressed and
delivered to the underwriter(s) in form, substance and scope as are customary in
underwritten offerings, subject to customary limitations, assumptions and
exclusions; and
          (xvii) if requested by the managing underwriter(s) of an underwritten
offering, use commercially reasonable efforts to cause to be delivered, upon the
pricing of any underwritten offering, and at the time of closing of a sale of
Registrable Securities pursuant thereto, “comfort” letters from Parent’s
independent registered public accountants addressed to the underwriter(s)
stating that such accountants are independent

7



--------------------------------------------------------------------------------



 



public accountants within the meaning of the Securities Act and the applicable
rules and regulations adopted by the SEC thereunder, and otherwise in customary
form and covering such financial and accounting matters as are customarily
covered by “comfort” letters of the independent registered public accountants
delivered in connection with primary underwritten public offerings.
          b. As a condition precedent to the obligations of Parent to file any
registration statement covering Registrable Securities, each Holder shall
furnish in writing to Parent such information regarding such Holder (and any of
its Affiliates), the Registrable Securities to be sold, the intended method of
distribution of such Registrable Securities and such other information requested
by Parent as is reasonably necessary or advisable for inclusion in the
registration statement relating to such offering pursuant to the Securities Act.
Such writing shall expressly state that it is being furnished to Parent for use
in the preparation of a registration statement, preliminary prospectus,
supplementary prospectus, final prospectus or amendment or supplement thereto,
as the case may be.
          Each Holder agrees by acquisition of the Registrable Securities that
(i) upon receipt of any notice from Parent of the happening of any event of the
kind described in Section 4(a)(v), such Holder shall forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 4(a)(v); (ii) upon receipt of any notice from Parent of the happening of
any event of the kind described in clause (A) of Section 4(a)(xii), such Holder
shall discontinue its disposition of Registrable Securities pursuant to such
registration statement until such Holder’s receipt of the notice described in
clause (C) of Section 4(a)(xii); and (iii) upon receipt of any notice from
Parent of the happening of any event of the kind described in clause (B) of
Section 4(a)(xii), such Holder shall discontinue its disposition of Registrable
Securities pursuant to such registration statement in the applicable state
jurisdiction(s) until such Holder’s receipt of the notice described in clause
(C) of Section 4(a)(xii). The length of time that any registration statement is
required to remain effective shall be extended by any period of time that such
registration statement is unavailable for use pursuant to this paragraph.
     Section 5. Indemnification.
          a. Indemnification by Parent. Parent agrees to indemnify and hold
harmless each Holder, its partners, officers, directors, employees, advisors,
representatives and agents, and each Person, if any, who controls such Holder
within the meaning of the Securities Act or the Exchange Act, against any
losses, liabilities, claims, damages and expenses (including, without
limitation, reasonable attorneys’ fees and expenses and reasonable costs of
investigation), to which the Holders or any such indemnitees may become subject
under the Securities Act or otherwise, insofar as such losses, liabilities,
claims, damages and expenses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
registration statement under which such Registrable Securities were registered
and sold under the Securities Act, any preliminary prospectus, final prospectus
or summary prospectus contained therein, or any amendment or supplement thereto,
or arising out of or based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the

8



--------------------------------------------------------------------------------



 



statements therein, in light of the circumstances under which they were made,
not misleading or any violation of the Securities Act or state securities laws
or rules thereunder by Parent relating to any action or inaction by Parent in
connection with such registration; provided, however, that Parent shall not be
liable in any such case to the extent that any such loss, liability, claim,
damage (or action or proceeding in respect thereof) or expense arises out of or
is based upon an untrue statement or alleged statement or omission or alleged
omission made in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with written information about a Holder which is furnished to
Parent by such Holder specifically for use in such registration statement; and
provided, further, that Parent shall not be liable to the Holder or any other
Person who controls such Holder within the meaning of the Securities Act or the
Exchange Act in any such case to the extent that any such loss, liability,
claim, damage (or action or proceeding in respect thereof) or expense arises out
of such Person’s failure to send or give a copy of the final prospectus or
supplement to the Persons asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the time of sale of
Registrable Securities to such Person if such statement or omission was
corrected in such final prospectus or supplement.
          b. Indemnification by the Holders. Each Holder agrees to indemnify and
hold harmless (in the same manner and to the same extent as set forth in
Section 5(a)) Parent, each member of the Board, each officer, employee and agent
of Parent and each other Person, if any, who controls any of the foregoing
within the meaning of the Securities Act or the Exchange Act, with respect to
any untrue statement or alleged untrue statement of a material fact in or
omission or alleged omission to state a material fact from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, if such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information about such Holder
furnished to Parent by such Holder specifically for use in such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement; provided, however, that Holder shall not be liable for
any amounts in excess of the net proceeds received by such Holder from sales of
Registrable Securities pursuant to the registration statement to which the
claims relate; and provided, further, that the obligations of the Holders shall
be several and not joint and several.
          c. Notices of Claims, etc. Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in the preceding paragraphs of this Section 5, such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding paragraphs of this Section 5, except to the
extent that the indemnifying party is materially prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties exists with respect to such
claim, the indemnifying party shall be entitled to assume the defense of such
claim with counsel reasonably satisfactory to the indemnified party; provided,
however, that any person entitled to indemnification hereunder shall have the
right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of

9



--------------------------------------------------------------------------------



 



such person unless (i) the indemnifying party has agreed to pay such fees or
expenses or (ii) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person. If such
defense is not assumed by the indemnifying party as permitted hereunder, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). If such defense is assumed by
the indemnifying party pursuant to the provisions hereof, such indemnifying
party shall not settle or otherwise compromise the applicable claim unless
(A) such settlement or compromise contains a full and unconditional release of
the indemnified party or (B) the indemnified party otherwise consents in writing
(which consent will not be unreasonably withheld, conditioned or delayed). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will be obligated to pay the reasonable fees and expenses of not more
than one counsel (plus local counsel to the extent reasonably necessary to
defend against such claim) for all parties indemnified by such indemnifying
party with respect to such claim.
     The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party and shall survive the transfer of securities.
          d. Contribution. If, for any reason, the foregoing indemnity is
unavailable, or is insufficient to hold harmless an indemnified party, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of the loss, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party, and the relative benefits received by the
indemnifying party and the indemnified party, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation. The relative fault of the indemnifying
party on the one hand and of the indemnified party on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or by
the indemnified party, and by such party’s relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding the provisions of this Section, no Holder shall be required to
contribute an amount greater than the net proceeds received by such Holder from
sales of Registrable Securities pursuant to the registration statement to which
the claims relate.
     Section 6. Covenants Relating To Rule 144. Parent shall use commercially
reasonable efforts to file any reports required to be filed by it under the
Securities Act and the Exchange Act and to take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable Holders to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, as such rule may be amended from time to time.
     Section 7. Registration Default. If (a) the Shelf Registration Statement is
not filed with the SEC on or prior to the date which is thirty (30) days
following the Closing Date or (b) the Shelf Registration Statement is filed and
declared effective but shall thereafter cease to be

10



--------------------------------------------------------------------------------



 



effective (at any time that Parent is obligated to maintain the effectiveness
thereof) without being again effective within thirty (30) days or being
succeeded within thirty (30) days by an additional registration statement filed
and declared effective or immediately effective, a “Registration Default” shall
be deemed to have occurred. Upon the occurrence of a Registration Default, the
Limited Sales Period (as such term is defined in the Lock-up Agreement) shall be
decreased by three (3) days for each day that lapses (including the date upon
which the Registration Default occurs and including the date upon which the
Registration Default is cured) until such Registration Default is cured.
     Section 8. Miscellaneous.
          a. Other Registrations. Parent shall not enter into any agreement with
respect to its equity securities that adversely affects the priorities of the
Holders in the event of an underwriter cut-back as set forth in Sections 3b and
3c herein.
          b. Termination; Survival. The rights of each Holder under this
Agreement shall terminate upon the earlier of (i) the date that all of the
Registrable Securities held by such Holder cease to be Registrable Securities
and (ii) the two (2) year anniversary of the original effective date of the
Shelf Registration Statement, subject to the extension provisions provided for
in Section 4b herein. Notwithstanding the foregoing, the obligations of the
parties under Section 5 and this Section 8 shall survive the termination of this
Agreement.
          c. Governing Law. This Agreement and any dispute, controversy or
claim, whether sounding in contract or tort, arising out of or relating to this
Agreement, shall be governed by and construed in accordance with the Laws of the
State of Delaware without regard to its principles of conflict of laws that
could mandate the application of the laws of another jurisdiction.
          d. Consent to Jurisdiction; Venue. Each party hereto irrevocably
submits to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware and any state appellate court within the state of Delaware or, in the
event that exclusive jurisdiction is vested with regard to any claim in the
federal courts, any federal court sitting in the State of Delaware (any such
court, a “Delaware Court”), for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in a Delaware Court, and hereby and thereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
          e. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter contained herein, and it
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties, express or implied, oral or written.
          f. Amendments and Waivers. The provisions of this Agreement may be
amended or waived at any time only by the written agreement of Parent and the
Holders of a

11



--------------------------------------------------------------------------------



 



majority of the Registrable Securities then outstanding. Any waiver, permit,
consent or approval of any kind or character on the part of any such Holders of
any provision or condition of this Agreement must be made in writing and shall
be effective only to the extent specifically set forth in writing. Any amendment
or waiver affected in accordance with this paragraph shall be binding upon
Parent and each Holder of Registrable Securities. Notwithstanding the foregoing,
no amendments may be made to this Agreement that adversely affect any Holder in
a manner different than any other Holder without such Holder’s prior written
consent. Notwithstanding anything to the contrary contained herein, no provision
of this Agreement may be waived or modified without the prior written consent of
each of Liberty Satellite, LLC, Intelsat USA Sales Corp., National Rural
Telecommunications Cooperative and Tennenbaum Opportunities Partners V, LP, or
in each case, their assignee; provided that the foregoing consent right shall
automatically terminate with respect to an entity at such time, if any, that
such entity, together with its Affiliates, no longer owns at least fifty percent
(50%) of the Registrable Securities acquired by such entity at the Closing.
          g. Assignment. Except as set forth herein, the rights and obligations
of a Holder under this Agreement shall not be assignable by such Holder without
prior, express written consent of the Company. Notwithstanding the foregoing,
the rights and obligations of any Holder may be assigned to any transferee
permitted to receive Shares pursuant to the Lock-up Agreement. The rights and
obligations of Parent under this Agreement shall not be assignable by Parent
without the consent of Holders of a majority of Registrable Securities then
outstanding.
          h. Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of, the legal representatives, heirs, successors and assigns of the
respective parties.
          i. Expenses. All Registration Expenses incurred in connection with any
registration statement under this Agreement shall be borne by Parent. All
Selling Expenses relating to securities registered on behalf of the Holders
shall be borne by the Holders of the Registrable Securities included in such
registration. The obligation of Parent to bear the expenses provided for in this
paragraph shall apply irrespective of whether a registration statement becomes
effective, is withdrawn or suspended, or converted to any other form of
registration and irrespective of when any of the foregoing shall occur.
          j. Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile), all of which shall be considered one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties to this Agreement. Electronic or
facsimile signatures shall be deemed to be original signatures.
          k. Severability. The parties agree that if any part, term or provision
of this Agreement shall be found invalid, illegal or unenforceable in any
respect by any court of law of competent jurisdiction, the remaining provisions
shall be severable, valid and enforceable in accordance with their terms, and
any such invalidity, illegality or unenforceability in any jurisdiction shall
not invalidate or render illegal or unenforceable such provision in any other
jurisdiction.

12



--------------------------------------------------------------------------------



 



          l. Notices. Notice from a party to another party hereto relating to
this Agreement shall be deemed effective if made in writing and delivered to the
recipient’s address or telecopy number set forth below by any of the following
means: (i) hand delivery, (ii) registered or certified mail, postage prepaid,
with return receipt requested, (iii) Federal Express, Airborne Express, or like
nationally recognized overnight courier service that provides proof of delivery,
or (iv) facsimile with a confirmation and followed by regular mail delivery of a
copy thereof. Notice made in accordance with this paragraph shall be deemed
delivered on receipt if delivered by hand or transmission if sent by telecopy
with a confirmation of transmission, on the third Business Day after mailing if
mailed by registered or certified mail, or the next Business Day after deposit
with an overnight courier service if delivered for next day delivery.
          If to a Holder, to the address indicated for such Holder in Schedule A
hereto.
          If to Parent, as follows:
ViaSat, Inc.
6155 El Camino Real
Carlsbad, CA 92009
Attn: Keven K. Lippert, Vice President and General Counsel
Fax: 760-929-3926
With a copy to (which shall not constitute notice):
Latham & Watkins LLP
12636 High Bluff Drive, Suite 400
San Diego, CA 92130
Attn: Craig M. Garner
Fax: 858-523-5450
          Any party may, from time to time, by written notice to the other
parties, designate a different address, which shall be substituted for the one
specified above for such party.
          m. Specific Performance. The parties agree that irreparable damage may
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, the parties shall be entitled to seek an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, in addition to any other remedy to which they are
entitled at law or in equity.
          n. No Waiver. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

13



--------------------------------------------------------------------------------



 



[Signatures Appear on the Following Page]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first written above.

            PARENT:

VIASAT, INC.
        By:   /s/ Keven K. Lippert         Name:   Keven K. Lippert       
Title:   Vice President General Counsel Secretary   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

            HOLDERS:

LIBERTY SATELLITE, LLC
        By:   /s/ Mark D. Carleton         Name:   Mark D. Carleton       
Title:   Senior Vice President   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



            INTELSAT USA SALES CORP.
        By:   /s/ Kurt Reigelman         Name:   Kurt Reigelman        Title:  
Vice President   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NATIONAL RURAL TELECOMMUNICATIONS COOPERATIVE
        By:   /s/ BR Phillips, III         Name:   BR Phillips, III       
Title:   President and CEO   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



            KPCB HOLDINGS INC., as nominee
        By:   /s/ Russell Siegelman         Name:   Russell Siegelman       
Title:   Vice President   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SPECIAL VALUE OPPORTUNITIES FUND, LLC
        By:   Tennenbaum Capital Partners, LLC,         its Investment Manager 
                  By:   /s/ Michael Leitner         Name:   Michael Leitner     
  Title:   Managing Partner   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SPECIAL VALUE EXPANSION FUND, LLC
        By:   Tennenbaum Capital Partners, LLC,         its Investment Manager 
            By:   /s/ Michael Leitner         Name:   Michael Leitner       
Title:   Managing Partner   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SPECIAL VALUE CONTINUATION PARTNERS, LP
        By:   Tennenbaum Capital Partners, LLC,         its Investment Manager 
              By:   /s/ Michael Leitner         Name:   Michael Leitner       
Title:   Managing Partner   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



            TENNENBAUM OPPORTUNITIES PARTNERS V, LP
        By:   /s/ Michael Leitner         Name:   Michael Leitner       
Title:   Managing Partner   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NEW YORK LIFE INVESTMENT MANAGEMENT MEZZANINE
PARTNERS, LP


By : NYLIM Mezzanine GenPar LP,
        its General Partner


By : NYLIM Mezzanine GenPar GP, LLC,
        its General Partner
        By:  /s/ James M. Barker V       Name: James M. Barker V       
Title:   Authorized Signatory   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NYLIM MEZZANINE PARTNERS PARALLEL FUND, LP


By : NYLIM Mezzanine GenPar LP,
        its General Partner


By : NYLIM Mezzanine GenPar GP, LLC,
        its General Partner
        By:  /s/ James M. Barker V     Name: James M. Barker V       
Title:   Authorized Signatory   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 

d

            CANPARTNERS INVESMENTS IV, LLC
        By:  /s/ Mitch Julis     Name: Mitch Julis        Title:   Authorized
Signatory   

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  By:  /s/ Karen Luly     Name: Karen Luly        Title:    

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



            YAS BROADBAND VENTURES LLC
        By:  /s/ R. Yassini - Fard     Name:  Rouzbeh Yassini - Fard      
Title:  President  

[REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule A
THE HOLDERS

                  Number of Shares of     Name of Holder   Company Stock Held  
Address of Holder
Liberty Satellite, LLC
    1,837,182     12300 Liberty Blvd Englewood, CO 80112
Intelsat USA Sales Corp.
    898,511     3400 International Drive, NW Washington, DC 20008
National Rural Telecommuncations Cooperative
    449,256     2121 Cooperative Way Herndon, VA 20171
KPCB Holdings Inc., as nominee
    179,967     2750 Sand Hill Rd. Menlo Park, CA 94025
Special Value Opportunities Fund, LLC
    317,977     2951 28th St., Suite 1000 Santa Monica, CA 90405
Special Value Expansion Fund, LLC
    134,144     2951 28th St., Suite 1000 Santa Monica, CA 90405
Special Value Continuation Partners, LP
    177,476     2951 28th St., Suite 1000 Santa Monica, CA 90405
Tennenbaum Opportunities Partners V, LP
    198,923     2951 28th St., Suite 1000 Santa Monica, CA 90405
New York Life Investment Management Mezzanine Partners, LP
    25,881     51 Madison Ave., 16th Floor New York, NY 10010
NYLIM Mezzanine Partners Parallel Fund, LP
    11,944     51 Madison Ave., 16th Floor New York, NY 10010
CanPartners Investments IV, LLC
    54,437     9665 Wilshire Blvd, Suite 200 Beverly Hills, California 90212
Karen Luly
    400     7283 S. Fillmore Circle Centennial, CO 80122
YAS Broadband Ventures LLC
    152     79 Newbury St. Boston, MA 02116
Total
    4,286,250      

[REGISTRATION RIGHTS AGREEMENT]

